                 Case 2:19-cv-02086-GMN-EJY Document 32 Filed 03/23/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


MARIA MAGDALENA FUENTES
REYES,                                                 JUDGMENT IN A CIVIL CASE
               Petitioner,
     v.                                                Case Number: 2:19-cv-02086-GMN-EJY
ALEJANDRO MAYORKAS, Secretary of the
U.S. Department of Homeland Security,1 et al.,

                                 Respondent.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is hereby entered that attorneys’ fees in the amount of $8,150.48 are awarded in favor of
Petitioner Maria Fuentes Reyes.




         3/23/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Morrison
                                                             Deputy Clerk
